DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted January 13, 2021 has been accepted and entered.  Claims 1-49 is cancelled. New claims 50-73 are added.  No claims are amended.  Thus, claims 50-73 are examined.  
Claim Objections
Claim 50 is objected to because of the following informalities:  Period punctuation marks after steps (i) and (ii) should be deleted.  Appropriate correction is required.  
Claims 69 and 72 are objected to because of the following informalities:  Duplicate claims.    Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 50, 52-54, 57, 60-62, 65, 71, 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosby et al (US 2003/0107946 A1) in view of Cotter et al (US 3,947,121).
Regarding claims 50, 53-54, 73, Cosby et al discloses a method for examining a hair from a mammal (22) (i.e. tissue sample, DNA or other hybridizable material: isolated RNA and protein, and human, animal and plant tissue sections containing DNA, RNA, and protein that are used for research and diagnostic purposes (paragraph [0021]), comprising: (a) obtaining a hair-holding device (10) comprising: (i) a first plate (14) and a second plate (12) (paragraph [0019]) that are movable relative to each other into different configurations, including an open configuration (See Fig. 7, paragraph [0037]) and a closed configuration (cover (114) is placed over the substrate (112) to cover the groove) (See Fig. 7, paragraph [0035]); a groove (116) (See Fig. 7 and paragraph [0037]) disposed on the surface of the second plate, wherein the groove is configured to accommodate one or a plurality of hair (paragraph [0021]); depositing the hair (paragraph [0021]) into the groove (See Fig. 7); and analyzing the hair (22) (paragraph [0035]); wherein, in the open configuration, the two plates are configured to be partially or completely separated apart so that the hair is deposited in the groove, wherein in the closed configuration, which is configured after the hair is deposited in the open configuration (See Fig. 7 and paragraph [0035]), the first plate (112) is placed on top of the second plate (114) (See Fig. 7).  Cosby et al is silent with regards to analyzing comprising a step of imaging, imaging configuration, and depth and length of the groove, as claimed.  Cotter et al discloses a device for examining a microfiber, comprising: a substrate having at least one longitudinal groove formed in a flat surface thereof for accommodating microstructures for microscopic examination (See Abstract, Fig. 1 and col. 1, lines 49-55), wherein the groove has a depth of 3 mm or less (i.e. channel has a depth of 3 microns) (col. 2, lines 43-49); so that a microfiber sample from a subject is capable of being deposited in the groove; wherein an analysis 
Regarding claim 52, Crosby et al discloses wherein the hair holding device further comprises spacers, wherein the spacers (42)(44) (i) are fixed on the inner surface of one or both of the plates (See Fig. 5, paragraph [0020]), and (ii) have a uniform height of 300 um or less (paragraph [0020]); and wherein, in the closed configuration, the first plate is place on top of the second plate, covering the groove, and the spacers regulate the spacing between the inner surfaces of the first and second plates (See Fig. 5).
Regarding claim 57, Crosby et al discloses wherein the analyzing comprising reaction of the sample with one or more chemical reagents (paragraph [0006]).
Regarding claim 60, Crosby et al discloses wherein the analyzing comprising analysis of a protein (paragraph [0021]) on the sample (22) (i.e. tissue sample, DNA or other hybridizable material: isolated RNA and protein, and human, animal and plant tissue sections containing DNA, RNA, and protein that are used for research and diagnostic purposes (paragraph [0021]).
Regarding claim 61, Cotter et al discloses wherein the analyzing comprises fluorescence imaging (i.e. microscope objective) (col. 2, lines 22-25).

Regarding claim 65, Crosby et al discloses wherein the spaces are pillars (support bars) (42)(44).
Regarding claim 71, Crosby et al discloses further comprises a liquid material (fluid) that is in contact with the at least sample (22) (See Fig. 7 and paragraph [0021]).
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosby et al (US 2003/0107946 A1) in view of Cotter et al (US 3,947,121), as applied to claim 50 above, and further in view of Phillips et al (US 2006/0090658 A1).
Regarding claim 51, Cosby et al and Cotter et al disclose all of the limitations of parent claim 50, as described supra, however, Cosby et al and Cotter et al do not disclose a hinge connecting the plates.  Phillips et al discloses a hinge (118) employed between the cover (105) and the housing (85 (See Fig. 5 and paragraph [0026]).  Thus, it would have been obvious to modify Cosby et al and/or Cotter et al to enable a hinge connecting means, as taught supra by Phillips et al, so as to enable a versatile means of fastening both plates.  
Claims 56, 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosby et al (US 2003/0107946 A1) in view of Cotter et al (US 3,947,121), as applied to claim 50 above, and further in view of Holmes et al (US 2017/0038401 A1).
Regarding claims 56, 66-68, Cosby et al and Cotter et al disclose all of the limitations of parent claim 50, as described supra, however, Cosby et al and Cotter et al do not disclose step of analyzing to provide recommendations and processing results of the images to a remote party, i.e. medical professional, as claimed.  Holmes et al discloses wherein a system and method for multi-analysis, comprising: digitally transmitting images of sample or processed results of images of sample to a remote third party for further analysis (i.e. wireless communication) (paragraph [0655]).  Thus, it would have been obvious to modify Cosby et al and Cotter et al, to enable further analysis through remote . 
Allowable Subject Matter
Claims 55, 58-59, 63-64, 69-70, 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 55, the prior art fails to disclose or reasonably suggest wherein the analyzing comprises measuring the hair’s PH value, as claimed.  
Regarding claim 58, the prior art fails to disclose or reasonably suggest wherein the analyzing comprises analyzing hair density, hair color, hair smoothness, hair textures, hair thickness, hair curliness, hair volume, or any combination thereof, as claimed.  
Regarding claim 59, the prior art fails to disclose or reasonably suggest wherein the hair is from a subject who is suffering from a disease or condition that affects hair quality or hair amount, as claimed.  
Regarding claim 63, the prior art fails to disclose or reasonably suggest wherein further comprising a step of providing a recommendation that is based on the analyzing, wherein the analyzing comprises determining hair volume, which can be related to the subject’s health status, personal hygiene, dieting habits, and environmental conditions, as claimed.  
Regarding claim 64, the prior art fails to disclose or reasonably suggest wherein further comprising a step of providing a recommendation that is based on the analyzing, wherein the analyzing comprises the hair of the subject who is suffering from a disease or condition that affects hair quality or hair amount, as claimed.  

Regarding claim 70, the prior art fails to disclose or reasonably suggest further comprising: analyzing hair density and determining a suitable hair growing product for the subject, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/